Citation Nr: 0313338	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  93-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California 


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist and right hand injury.

2.  Entitlement to service connection for residuals of a head 
injury, to include loss of vision.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for fasciculations.

5.  Entitlement to service connection for residuals of a 
chest injury.

6.  Entitlement to service connection for residuals of 
bilateral leg injuries.

7.  Entitlement to service connection for a psychiatric 
disorder.

8.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty for training from December 
1981 to April 1982, from May 4 to June 4, 1990, and at other 
times beginning in 1981.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This case was previously remanded to the RO by the Board in 
November 1993, June 1995 and January 1998 for further 
development and adjudicative actions.

Due to a change of address the jurisdiction of the veteran's 
claims folder was assumed by the San Diego, California VARO.  

The case is once more before the Board for appellate 
consideration.  

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that additional due process requirements 
are applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002) and 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5107A and 
5017 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The record lacks compliance with adequate 
notice and consideration of VCAA as well as the holding in 
Quartuccio.

Importantly, in January 1998 the Board remanded this case, in 
part, to afford the appellant an eye examination to determine 
the nature, extent of severity and etiology of any loss of 
vision to include head trauma which might be related to 
service.  An eye examination was not undertaken.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id. Therefore, another remand is 
required to obtain the opinion previously requested.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra. 

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.  

4.  Following the above, the RO should 
schedule the appellant for a VA special 
ophthalmology examination by a specialist 
in ophthalmology or other appropriate 
medical specialist, including on a fee 
basis, if necessary, for the purpose of 
determining the nature, extent of 
severity and etiology of any loss of 
vision including head trauma.  The claims 
files and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The medical specialist must 
be requested to annotate the examination 
report that the claims files were in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any loss of vision found on 
examination, if any, is etiologically 
related to head trauma in active service, 
as opposed to refractive error.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
report and any expressed opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the appellant's claim on 
appeal.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown mat adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2002).  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


